Citation Nr: 0010574	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  95-28 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, in the calculated 
amount of $14,097.

(The issues of entitlement to service connection for 
residuals of a low back injury, an initial (compensable) 
disability rating for a scar on the right cornea and 
restoration of service connection for posttraumatic stress 
disorder will be addressed in a separate appellate action.)


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964, from March 1964 to June 1971, and from July 
1973 to April 1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 decision of the North Little Rock, 
Arkansas Committee on Waivers and Compromises (Committee, 
which denied entitlement to the veteran's request for waiver 
of the recovery of an overpayment of improved disability 
pension benefits, in the calculated amount of $14,097.  The 
veteran filed a timely notice of disagreement.  Based on his 
contentions, the Committee reconsidered the matter and upheld 
the denial of the benefit sought in a July 1996 statement of 
the case; this decision was based on a finding of bad faith.  
The veteran thereafter presented testimony at a personal 
hearing held by the Committee in August 1996.  The Committee 
confirmed and continued the denial of the benefit sought in a 
September 1996 supplemental statement of the case.  The Board 
notes that the veteran's hearing testimony, once reduced to 
writing, should have been accepted as a timely substantive 
appeal.  See 38 C.F.R. § 20.202 (1999); see also Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (the statutory provisions of 38 
U.S.C.A. § 7105 do not impose technical pleading 
requirements).

In reviewing the record, it was noted that the veteran's 
current attorney was appointed after the above-mentioned 
appeal had been perfected.  As such, it was determined that 
clarification of whether his private attorney would be 
representing him in all issues pending before the Board.  In 
January 2000, the Board sent a letter to the veteran's 
private attorney asking him for clarification of the same.  
In February 2000, the veteran's attorney clarified that he 
will be representing him in all issues pending before the 
Board.


REMAND

Review of the evidentiary record in this case reflects that 
the overpayment of improved disability pension benefits, 
calculated as $14,097, resulted from the retroactive 
termination of the veteran's disability pension award after 
it was learned by the RO that the veteran was in receipt of 
Social Security benefits.  The Board observes that the RO 
received information from the Social Security Administration 
in August 1995, which indicated that the veteran was in 
receipt of monthly Social Security benefits of $735.10.  

Based on the above-described information, the RO 
retroactively adjusted the veteran's award of improved 
disability pension benefits, effective December 1, 1994, 
creating an overpayment in the calculated amount of $14,097.  
However, an audit of the veteran's pension account has not 
been associated with the record certified to the Board for 
appellate review.  Significantly, it is not clear that the 
veteran's award was retroactively reduced pursuant to the 
end-of-the-month rule, set forth in 38 C.F.R. § 3.660(a)(2) 
(1999).  It is necessary that the amount of the overpayment 
be verified to ensure that the veteran's due process rights 
are not violated.  

The Board further notes that as part of his notice of 
disagreement, the veteran alleged that he was told by a 
veteran's benefits counselor, V. Whitt, that regular Social 
Security and Social Security Disability benefits were not 
countable income for pension purposes.  In July 1996, the 
Committee reconsidered the matter and upheld the denial of 
the benefit sought; this decision was based on a finding of 
bad faith. 

The law provides that "[t]here shall be no recovery of 
payments or overpayments (or any interest thereon) of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience."  38 U.S.C.A. § 5302(a)  
(West 1991); 38 C.F.R. § 1.962  (1999).  Moreover, "[t]he 
recovery of any payment or the collection of any indebtedness 
(or any interest thereon) may not be waived under this 
section if, in the Secretary's opinion, there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining a waiver."  
38 U.S.C.A. § 5302(c)  (West 1991); 38 C.F.R. §§ 1.962(b), 
1.963(a)  (1999).  Bad faith "generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense... Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b)(2)  (1999).  Any 
misrepresentation must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b)  (1999).  

It is noteworthy that VA previously defined "bad faith" as 
"a willful intention on [the veteran's] part to seek an 
unfair advantage or neglect on [the veteran's] part or 
refusal to fulfill some duty or contractual obligation."  
Veterans Benefits Administration (VBA) CIRCULAR 20-90-5  
(February 12, 1990).  Although such circulars, when 
effective, provide substantive rules which are the equivalent 
of a VA regulation, Fugere v. Derwinski, 1 Vet. App. 103, 107  
(1990), this particular circular has been rescinded.  See VBA 
CIRCULAR 20-96-5  (August 28, 1996).  In addition, prior to 
being rescinded, the United States Court of Appeals for 
Veterans Claims (formerly Court of Veterans Appeals) (Court) 
invalidated the use of the above-quoted phrase as an 
appropriate basis for a bad faith determination.  Richards v. 
Brown, 9 Vet. App. 255  (1996).  The Court held that the 
language of 38 C.F.R. § 1.965, limits bad faith to instances 
where there is an intent to seek an unfair advantage.  Thus, 
it found that the alternate basis of "neglect or refuse to 
fulfill some duty or contractual obligation" stated in VBA 
CIRCULAR 20-90-5, was "inconsistent with the regulation [and 
therefore] cannot be an appropriate basis for a bad faith 
determination."  Richards, 9 Vet. App. at 258.

VA has a statutory duty to assist claimants in the 
development of facts pertinent to their well-grounded claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1999).  Under the circumstances of this 
case, the Board concludes that additional development is 
required prior to further appellate review.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and obtain 
precise information regarding when the 
veteran's initial Social Security check 
was issued to him.  Information regarding 
the amount of the initial check and any 
check representing payment of retroactive 
benefits should also be obtained.  This 
information should be placed in the 
claims folder.  

2.  Once verified Social Security 
information is received, the RO should 
set forth in the record a written paid-
and-due audit of the veteran's disability 
pension account for the period of the 
assessed overpayment.  There should be 
provided a clear explanation, on a month-
by-month basis, as to how the veteran's 
income was counted during the overpayment 
period.  The other income sources, i.e., 
Social Security benefits, and amounts 
thereof during the period should clearly 
be shown.  The RO should then set forth, 
on a month-by-month basis, the amounts 
actually paid to the veteran, as well as 
the amounts properly due.  A copy of the 
written audit should be inserted into the 
claims folder and another provided to the 
veteran.

3.  Following completion of the above 
development, the Committee is requested 
to review its July 1996 determination 
denying the veteran's claim for a waiver 
of overpayment of VA pension benefits in 
the amount of $14,097, with consideration 
of 38 C.F.R. §§ 1.962-1.965  (1999), 
38 U.S.C.A. § 5302  (West 1991 & Supp. 
1999), and Richards v. Brown, 9 Vet. App. 
255  (1996).  Specifically, it should 
determine whether fraud, 
misrepresentation, or bad faith on the 
part of the veteran is supported by the 
facts found, thus precluding 
consideration of the waiver claim on the 
basis of equity and good conscience.  A 
formal, written record of the Committee's 
decision, including an analysis of the 
various elements to be considered, should 
be prepared and placed in the claims 
folder.  A supplemental statement of the 
case is not the appropriate means for 
accomplishing this task, under proper 
appellate guidelines.

4.  If this determination remains adverse 
to the veteran, then he should be 
furnished with a supplemental statement 
of the case which provides adequate 
notice of all actions taken by the RO 
subsequent to the issuance of the 
September 1996 supplemental statement of 
the case.  The veteran must then be 
afforded an opportunity to reply thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and accord due process of law.  No action is required 
of the appellant until he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 7 -


